
	
		I
		112th CONGRESS
		1st Session
		H. R. 1618
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Ms. Kaptur (for
			 herself and Mr. Conyers) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the filing of certain information regarding a
		  residential mortgage in any proceeding for foreclosure of the
		  mortgage.
	
	
		1.Short titleThis Act may be cited as the
			 Produce the Note Act of
			 2011.
		2.Required
			 information and noticeNotwithstanding any other provision of State
			 or Federal law, no foreclosure, whether judicial or nonjudicial, may be
			 commenced with respect to a covered residential mortgage unless the person
			 commencing the foreclosure complies with all of the following
			 requirements:
			(1)Submission of
			 informationThe person
			 commencing the foreclosure shall submit to the court, in the case of a judicial
			 foreclosure, or to the office of the State or other subdivision of the State to
			 which notice of default, foreclosure, or sale of the foreclosed property is
			 required under State law to be submitted, in the case of a nonjudicial
			 foreclosure, a report prepared by an independent party that includes the
			 following information:
				(A)A statement of
			 findings as to whether the covered residential mortgage was made and serviced
			 in compliance with the terms of, and regulations under, the following
			 laws:
					(i)The Truth in Lending Act (15 U.S.C. 1601)
			 and Regulation Z of the Board of Governors of the Federal Reserve System under
			 such Act.
					(ii)The Equal Credit Opportunity Act (15 U.S.C.
			 1691 et seq.) and Regulation B of the Board of Governors of the Federal Reserve
			 System under such Act.
					(iii)The Fair Debt
			 Collection Practices Act (15 U.S.C. 1692 et seq.).
					(iv)The Federal Fair Credit Reporting Act (15
			 U.S.C. 1681 et seq.).
					(v)The
			 Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) and
			 Regulation X of the Secretary of Housing and Urban Development under such
			 Act.
					(vi)The
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 2002 et seq.).
					(vii)The Fair Housing
			 Act (42 U.S.C. 3601 et seq.).
					(viii)The Home
			 Mortgage Disclosure Act of 1975 (12 U.S.C. 2801 et seq.).
					(ix)The
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (Public
			 Law 101–73).
					(x)Any
			 applicable provisions of State and local law relating to real estate lending or
			 consumer protection.
					(B)Certification of any mortgage modification
			 efforts that were employed and any offers made to the mortgagor by the person
			 commencing the foreclosure.
				(C)If any noncompliance is found pursuant to
			 subparagraph (A), a statement as to whether the violations are such that the
			 mortgagor should be afforded an extended right, beyond the period permitted
			 under State law—
					(i)to
			 rescind the mortgage in defense of the foreclosure; or
					(ii)to
			 redeem the mortgage.
					(D)Identification
			 of—
					(i)the
			 actual holder of the mortgage note, the originating lender for the mortgage and
			 all subsequent assignees, and other all parties who have an interest in the
			 real estate that is subject to the mortgage or in the mortgage or the proceeds
			 of the mortgage; and
					(ii)any
			 parties identified pursuant to clause (i) that received any assistance pursuant
			 to title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211
			 et seq.) and the amount of any such assistance received.
					(E)A statement of
			 whether a bona fide default on the covered mortgage has occurred.
				(F)A description of
			 any hardship circumstances regarding the economic circumstances of the
			 mortgagor that would be relevant to a determination by the mortgagee of whether
			 to modify the mortgage.
				(G)A statement of
			 whether the mortgage is insured under title II of the National Housing Act (12
			 U.S.C. 1707 et seq.).
				(H)A statement of
			 whether the mortgage is, or any terms of the mortgage are, unfair or constitute
			 an unfair or deceptive act or practice violating the Federal Trade Commission
			 Act (15 U.S.C. 41 et seq.), and if so, a description of the unfairness or the
			 unfair or deceptive act or practice.
				(I)A statement of
			 whether any material misrepresentations were made that fraudulently induced the
			 mortgagor to enter into the transaction to his or her detriment, and if so, a
			 description of such misrepresentation.
				(J)Identification of
			 any offsets to the creditor claim on the mortgage.
				(K)A statement of the
			 racial characteristics, gender, census tract, and income level of the
			 mortgagor, as such terms are used for purposes of compliance with the Home
			 Mortgage Disclosure Act of 1975 (12 U.S.C. 2801 et seq.).
				(2)Required
			 notificationThe person
			 commencing the foreclosure shall provide notice to the mortgagor, in writing,
			 not less than 5 days before any action is taken to commence the proceeding or
			 action for foreclosure, and shall certify to the court, in the case of a
			 judicial foreclosure, or to the office of the State or other subdivision of the
			 State to which notice of default, foreclosure, or sale of the foreclosed
			 property is required under State law to be submitted in the case of a
			 nonjudicial foreclosure, that such notice has been provided, that includes the
			 following information:
				(A)A statement of any
			 rights of the mortgagor under the applicable laws governing the foreclosure and
			 consumer rights.
				(B)A statement of any
			 deadlines for filing answers, defenses, or objections to the foreclosure,
			 including those rights of the mortgagor under the Real Estate Settlement
			 Procedures Act of 1974 and any applicable State laws.
				(C)A statement of any
			 penalties and other consequences for the mortgagor if the mortgagor does not
			 respond or file answers to the foreclosure.
				(D)A statement of the amounts claimed to be in
			 arrears under the mortgage and needed to reinstate the account and all
			 associated costs and fees, set forth in itemized and distinct categories, and
			 current and correct contact information, including telephone numbers,
			 electronic mail addresses, and postal addresses, at which the mortgagor can
			 obtain further information regarding the mortgage account.
				(E)A description of
			 any additional options, such as mortgage workout, modification, mitigation, and
			 redemption, that might be available to the mortgagor to prevent the foreclosure
			 from proceeding and a description of how the mortgagor can obtain additional
			 information regarding such options.
				(F)A statement of the correct names, telephone
			 numbers, electronic mail addresses, postal addresses, and any State licensing
			 numbers of the mortgage holder, the mortgage servicer, and the person or
			 persons authorized to take the actions described pursuant to subparagraph
			 (E).
				3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Independent
			 partyThe term
			 independent party means, with respect to foreclosure on a covered
			 residential mortgage, an individual who has no interest in, or affiliation
			 with, any party involved in such foreclosure or with the covered residential
			 mortgage involved in such foreclosure, including any party that owns, manages,
			 controls, or directs such an involved party, any party that is owned, managed,
			 controlled, or directed by such an involved party, or any party that is under
			 common ownership, management, control, or direction with such an involved
			 party.
			(2)Covered
			 residential mortgageThe term covered residential
			 mortgage means a mortgage that meets the following requirements:
				(A)The property securing the obligation under
			 the mortgage shall be a one- to four-family dwelling, including a condominium
			 or a share in a cooperative ownership housing association.
				(B)The mortgagor
			 under the mortgage shall occupy the property securing the obligation under the
			 mortgage as his or her principal residence.
				(3)Mortgage
				(A)In
			 generalThe term
			 mortgage means a deed of trust, mortgage, deed to secure debt,
			 security agreement, or any other form of instrument under which any property
			 (real, personal, or mixed), or any interest in property (including leaseholds,
			 life estates, reversionary interests, and any other estates under applicable
			 State law), is conveyed in trust, mortgaged, encumbered, pledged, or otherwise
			 rendered subject to a lien for the purpose of securing the payment of money or
			 the performance of an obligation.
				(B)Condominiums and
			 cooperativesSuch term includes a first mortgage given to
			 secure—
					(i)the
			 unpaid purchase price of a fee interest in, or a long-term leasehold interest
			 in, a one-family unit in a multifamily project, including a project in which
			 the dwelling units are attached or are manufactured housing units,
			 semi-detached, or detached, and an undivided interest in the common areas and
			 facilities that serve the project; or
					(ii)repayment of a
			 loan made to finance the purchase of stock or membership in a cooperative
			 housing corporation the permanent occupancy of dwelling units of which is
			 restricted to members of such corporation, where the purchase of such stock or
			 membership entitles the purchaser to the permanent occupancy of one of such
			 units.
					4.Relation to State
			 lawThis Act does not annul,
			 alter, or affect, or exempt any person subject to the provisions of this Act
			 from complying with, the laws of any State or subdivision thereof with respect
			 to foreclosure on a residential mortgage, except to the extent that those laws
			 are inconsistent with any provision of this Act, and then only to the extent of
			 the inconsistency. No provision of the laws of any State or subdivision thereof
			 may be determined to be inconsistent with any provision of this Act if such law
			 is determined to require greater disclosure or notice than is required under
			 this Act or to provide greater protection to the mortgagee than is required
			 under this Act.
		
